Citation Nr: 0501190	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran testified before the undersigned at a hearing 
held at the RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD and restoration of a 20 percent rating for his service-
connected back disability.  

The evidence needed to substantiate his claim for service 
connection for PTSD is (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004).  

In this case, VA treatment records show that the veteran has 
been diagnosed as having PTSD and that the psychiatrists have 
listed among the veteran's stressors the attempted suicide by 
a fellow serviceman in his presence and seeing other 
servicemen injured or killed including two men under his 
command.  At the September 2004 hearing the veteran testified 
concerning these stressors.  

The record shows that in a letter dated in March 2003, the 
United States Marine Corps (USMC) Personnel Management 
Support Branch stated it was unable to verify through unit 
diaries the deaths of servicemen named by the veteran and 
that without knowing the specific units to which they were 
attached, down to the company level, no further research 
could be provided.  

At the September 2004 hearing, the veteran testified that he 
was on the net above, when Lance Corporal Jenkins was killed 
during a cargo nets drill on the USS ST. LOUIS, an LPH off 
the coast of Okinawa between January and May 1981.  He was 
crushed between the landing boat and the ship.  The veteran 
testified that he and the man who was killed were in the 
Mortar Platoon, Weapons Company, 2nd Battalion, 1st Marines, 
3rd Marine Division and that here was a JAG investigation 
after the accident.  (Hearing Transcript pp 9-15).

At the September 2004 hearing, the veteran also testified 
about the suicide attempt of a fellow serviceman, SGT Hay, in 
that serviceman's home in Newport, North Carolina, stating 
that it was in May 1983 and that serviceman was in VMGR-252, 
and that VMGR-252 was part of MAG-14 at Cherry Point, North 
Carolina.  He also mentioned an Air Wing Squadron, Hydraulic, 
but this was not clear.  (T 15-18).  The Board also notes 
that in August 2000, the veteran submitted a photocopy of a 
statement signed by him in which he described his activities 
and the events he witnessed relative to fellow serviceman's 
suicide attempt, which he dated as having occurred May 2, 
1983.  In the statement, he identified another serviceman as 
also having been present.  In the statement, the veteran said 
that he and the third serviceman were interviewed by the 
Newport Chief of Police.  At the hearing, the veteran 
testified that he had submitted the original statement for 
the Judge Advocate General (JAG) investigation, which was run 
by a captain he named.  

The Board also notes that in August 2001 the RO wrote to the 
Chief of Police of the Newport, North Carolina, police 
department requesting any available reports concerning the 
suicide or attempted suicide of the sergeant named by the 
veteran.  The letter included no information as to the date 
or approximate date of the incident.  There is no indication 
in the record that the RO received a response to this letter 
or that the RO notified the veteran that it had not received 
a response and that he should try to get that evidence.  

With this information, it is the opinion of the Board that 
further action should be taken to attempt to verify the 
veteran's stressors, and the Board will remand the claim so 
that this may be done.  If any of this development is 
unsuccessful, the veteran must be advised of the action taken 
and be afforded the opportunity to obtain and provide 
additional evidence, such as corroborating statements from 
fellow servicemen.  

As to the veteran's back disability claim, his appeal arises 
out of his disagreement with a June 1998 rating decision in 
which the RO reduced the rating for degenerative disc disease 
L5-S1, lumbar myofascial pain syndrome, from 20 percent to a 
noncompensable rating.  In a July 1999 rating decision, the 
RO increased the rating to 10 percent effective July 1, 1998, 
the date of the prior reduction, and the veteran continued 
his appeal.  Review of the record shows that although the 
veteran has received continuing treatment for his back, he 
last received a VA examination for his back in June 1999.  At 
his September 2004 hearing, the veteran testified that his 
back problems had been growing progressively worse.  He 
testified that he has a lot more shooting pain and muscle 
spasm and that he has increasing numbers of episodes when he 
must keep his feet propped up.  In view of the foregoing, it 
is the opinion of the Board that a current VA examination 
would facilitate its decision on this claim.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify all health 
care providers, VA and non-VA from which 
he has received treatment or evaluation 
of his service-connected back disability 
at any time since July 1998.  With 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file medical records 
identified by the veteran that have not 
been secured previously.  In any event, 
the AMC should obtain and associate with 
the claims file all VA treatment records 
for the veteran, including, but not 
limited to, mental hygiene clinic 
records, reports of imagining studies and 
consultation reports, dated from August 
2003 to the present.  

The AMC should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  

2.  The AMC should contact the USMC and 
attempt to verify that a Lance Corporal 
Jenkins, named by the veteran at the 
September 2004 hearing (T 9-15), was a 
member of the Mortar Platoon, Weapons 
Company, 2nd Battalion, 1st Marines, 3rd 
Marine Division, and was killed during a 
cargo nets drill on the USS ST. LOUIS, an 
LPH, off the coast of Okinawa between 
January and May 1981.  

The AMC should also contact the USMC and 
attempt to verify that SGT Hay, the 
sergeant named by the veteran at the 
September 2004 hearing (T-15-18), was in 
MAG-14, VMGR-252, with possible 
assignment to an Air Wing Squadron, 
Hydraulic, attempted suicide and was 
hospitalized in May 1983.  The AMC should 
request that the USMC provide a copy of a 
JAG or other investigative report that 
was prepared in association with this 
incident.  The AMC should provide the 
USMC with a copy of the statement 
pertaining to this incident that the 
veteran submitted to VA in August 2000 
and which he reports he submitted to a 
JAG captain in conjunction with the 
investigation in 1983.  

The AMC should also contact the Chief of 
Police of Newport, North Carolina, and 
request that he furnish any available 
report or records concerning the 
attempted suicide in May 1983 of Sergeant 
Hay named by the veteran at his September 
2004 hearing.  If the AMC receives a 
negative response or no response, it 
should be noted in the file and the 
veteran should be informed. 

In addition, the AMC should specifically 
notify the veteran that evidence that 
might serve to verify his stressors would 
be statements from fellow servicemen who 
could corroborate the claimed stressful 
events.  An example would be a statement 
from the serviceman the veteran named in 
his May 1983 statement and about whom he 
testified as having also been present 
when their fellow sergeant attempted 
suicide.  

3.  If additional evidence is received 
that verifies any claimed stressor(s), 
the AMC should arrange for a VA 
examination to confirm or rule out a 
diagnosis of PTSD based on such 
stressor(s).  All indicated studies 
should be performed.  The examiner should 
be provided with a list of verified 
stressors from service and should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
verified stressor(s) supports any 
diagnosis of PTSD.  The veteran's claims 
file must be made available to the 
examiner prior to examination, and the 
examination report should indicate 
whether the examiner reviewed the 
records.

4.  The AMC should arrange for VA 
examination of the veteran to determine 
the severity of his service-connected 
back disability.  All necessary tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should be requested 
to: (1) state the range of motion of the 
veteran's lumbar spine, in degrees, 
noting the normal range of motion of the 
lumbar spine; (2) determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service- connected 
back disability, expressed, if feasible, 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and (3) express an 
opinion as  to whether pain in the lumbar 
spine could  significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
also be requested to report all 
neurological complaints or findings 
attributable to the veteran's service-
connected back disability noting: (1) 
whether the veteran experiences recurring 
attacks, and whether he experiences 
intermittent relief between those 
attacks; (2) whether there is evidence 
that the veteran has sciatic neuropathy 
with characteristic pain attributable to 
the service-connected back disability, 
and, if so, whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding; and (3) 
whether the veteran has a bladder 
disorder and, if so, whether it is at 
least as likely as not that any bladder 
disorder found to be present is due to 
the veteran's service-connected back 
disability.  The examiner should be 
requested to offer an opinion as to 
whether the veteran's service-connected 
back disability has resulted in 
incapacitating episodes, and if so, their 
total duration during the past 12 months.  
A rationale should be provided for any 
opinion offered.  The veteran's claims 
file must be made available to the 
examiner prior to examination, and the 
examination report should indicate 
whether the examiner reviewed the 
records. 

5.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for PTSD and readjudicate 
entitlement to a rating in excess of 
10 percent for the veteran's service-
connected back disability.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.   The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




